DETAILED ACTION
	This Office Action is responsive to the 06/27/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 03/25/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims has overcome the 112(b) rejection regarding claim 1 previously set forth in the Non-Final Rejection. Support for the Amendment is found at least at Fig. 1A and para. 61 of the PGPUB. 
Response to Arguments
Claim 16 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as the term “structural component” was indefinite in the context of the claim. 
Applicant’s clarification of the record and provided definition of a “structural component” have rectified the indefiniteness, thus the rejection has been withdrawn. See Remarks, page 7.
Claims 1-16 were rejected under 35 U.S.C. 103 as being unpatentable over US 20160072121 A9 (Dhar) in view of US 20110206956 A1 (Woods).
In an interview on 06/21/2022, agreement was reached that the proposed amendment would overcome the rejection of Dhar in view of Woods, as the combination of Dhar and Woods fails to teach connection ports. See Remarks, pages 6-7 and Examiner Interview Summary dated 06/29/2022.  
New grounds of rejection are asserted below in view of the amended claim language. 

Claim Rejections - 35 USC § 103
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160072121 A9 (Dhar) in view of US 20110206956 A1 (Woods) and US 5871861 A (Hirokou). 
Regarding claim 1, Dhar discloses a battery (Fig. 1, P94, electrochemical cell 10), the battery comprising:
a battery, the battery comprising: a housing (Fig. 6, P115, casing 36); 
a body within the housing, the body comprising a plurality of battery cells each of which comprises an anode electrode and a cathode electrode (Fig. 1, P96, electrode plates 24); and 
Dhar discloses that the electrodes are connected with cross ties, and does not disclose a plurality of anode connection ports and a plurality of cathode connection ports, wherein each of the anode and cathode connection ports is physically accessible from outside of the housing, the anode and cathode connection ports being arranged around a perimeter of the battery, each of the plurality of anode connection ports providing a connection to each of said anode electrodes, each of the plurality of cathode connection ports providing a connection to each of said cathode electrodes. 
In the same field of endeavor, Woods discloses an analogous art of a round cell lead acid battery (P1) with stacked electrode grid plates (Fig. 1). Woods teaches the grid plates have tabs positioned on the perimeter of the battery cell, wherein the tabs are connected by bus bars (Figs. 1-2, tabs 210 on grid plate 110).  Woods further teaches that this configuration reduces battery manufacturing and assembly costs by facilitating the use of common parts (P20). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Dhar by substituting the cross ties with electrode tabs on the perimeter of the battery cell with the expectation that such a substitution would reduce battery production costs. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B). The resulting battery would have both anode and cathode electrode tabs arranged around a perimeter of the battery. 
Modified Dhar teaches that a plurality of anode and cathode electrode tabs are arranged around a perimeter of the battery. Modified Dhar does not teach anode connection ports or cathode connection ports wherein the connection ports provide a connection to each of the anode electrodes and cathode electrodes. Modified Dhar does not teach that the connection ports are physically accessible from outside the battery. 
In the same field of endeavor, Hirokou teaches a battery comprising a plurality of single cells (abstract) in a stacked configuration with electrode tabs disposed on multiple perimeters of the battery cell (Fig. 12). Hirokou further teaches that the electrode tabs (“lugs”) are gathered and welded to metal pieces (“connection ports”) (Fig. 12, col. 14, lines 48-53, metal pieces 42 and 43). Hirokou also teaches that the metal pieces are accessible from outside the battery (Figs. 11, 12). Hirokou teaches that by clamping the lugs in the metal pieces, the single cells have high toughness and vibration and impact resistance (col. 8, line 63 – col. 9, line 4). 
 Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, connect the tabs of modified Dhar with the metal pieces (“connection ports”) taught by Hirokou, with the expectation that such a modification would allow each battery cell to have high toughness and vibration and impact resistance. The resulting battery would have a plurality of anode connection ports and a plurality of cathode connection ports, wherein each of the anode and cathode connection ports is physically accessible from outside of the housing, the anode and cathode connection ports being arranged around a perimeter of the battery, each of the plurality of anode connection ports providing a connection to each of said anode electrodes, each of the plurality of cathode connection ports providing a connection to each of said cathode electrodes. 
 
Regarding claim 2, modified Dhar teaches that the plurality of the anode connection ports and the plurality of the cathode connection ports are arranged such that the anode and cathode connection ports are alternating around the perimeter of the battery (Woods, Fig. 1, P26, adjacent grid plates rotated by 60 degrees so the tabs alternate)
Regarding claim 3, modified Dhar teaches that there are an equal number of the plurality of the anode connection ports and the plurality of the cathode connection ports, for each of the plurality of the battery cells (Dhar P104, each plate has a positive and negative portion, thus the number of anode connection ports and cathode connection ports is equal).
Regarding claim 4, Dhar discloses that each of the plurality of the battery cells comprises a plurality of layers (Fig. 2B).
Regarding claim 5, Dhar discloses that the plurality of the layers, of each of the plurality of the battery cells, comprise an isolator layer (Fig. 3B, P96, insulator 14), an anode layer (P104, negative portion 20), a separator layer (P103, separator 18), and a cathode layer (P104, positive portion 16).
Regarding claim 6, Dhar discloses the isolator layer comprises an electrical insulator material (insulator 14).
Regarding claim 7, Dhar discloses the separator layer comprises an electrolyte material (P110, electrolyte impregnated in the separator).
Regarding claim 8, Dhar discloses the anode layer and the cathode layer both comprise an electrical conductor material (P109).
Regarding claim 9, Dhar discloses the battery is one of a pouch battery or a prismatic battery (Fig. 25, P161).
Regarding claim 10, modified Dhar teaches each of the plurality of the anode connection ports of the battery is in electrical connection with cathode electrodes of a second battery, and each of the plurality of the cathode connection ports of the battery is in electrical connection with anode electrodes of the second battery. Dhar discloses in P50 that electrode assemblies (“battery cells”) can be connected in series to increase voltage.
Regarding claim 11, Dhar discloses the battery is hermetically sealed within the housing (P157, o-ring provides a sealing mechanism).
Regarding claim 12, Dhar discloses embodiments wherein each of the plurality of the battery cells is hermetically sealed such that each of the plurality of the battery cells are electrically isolated from one another (Figs. 19B-19C, P143, o-ring seals the gap between subsequent electrode layers).
Regarding claim 13, modified Dhar teaches that each of the anode connection ports comprises an anode electrode collector tab collecting extensions of each of the plurality of the anode electrodes (Hirokou Fig. 12, negative electrode lugs 11 in metal pieces 42).
Regarding claim 14, modified Dhar teaches that each of the cathode connection ports comprises a cathode electrode collector tab collecting extensions of each of the plurality of the cathode electrodes (Hirokou Fig. 12, positive electrode lugs 12 in metal pieces 43).
Regarding claim 15, Dhar discloses that the battery is housed within a portion of a vehicle (P126).
Regarding claim 16, Dhar discloses that the battery forms a structural component of a vehicle (P126).
Regarding claim 21, the housing electrically isolates the body from external electrical components (Fig. 6, casing 36). 
Regarding claim 22, the limitation of “applying a load or a charge through different ones of the anode connection ports and different ones of the cathode connection ports improves charge distribution uniformity across the battery cells” is a functional limitation that is evaluated for the structures required to perform the claimed function. 
In the instant case, modified Dhar teaches all of the claimed structures, including a plurality of anode electrode plates and cathode electrode plates, each with a plurality of connection ports disposed around the perimeter. The structures taught by modified Dhar are capable of having a load or charge applied, which would improve charge distribution uniformity. Thus modified Dhar teaches the structures necessary to perform the claimed function and reads on the limitations of claim 22. 
  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 23, Dhar teaches embodiments with rectangular bodies (Fig. 7). Given that Woods teaches tabs on the perimeter the electrode plates, it would have been obvious to provide connection ports to all four sides of the body to apply the teachings of Woods to Dhar. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729